Case 4:21-cv-10163-SDD-APP ECF No. 22, PageID.997 Filed 02/05/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

AXLE OF DEARBORN, INC., d/b/a
DETROIT AXLE, a Michigan corporation;
DETROIT AXLE, INC., a Michigan corporation;
and DETROIT AXLE QSSS, INC., a Michigan
corporation,
                                                    Case No. 21-cv-10163
      Plaintiffs,                                   Hon. Stephanie Dawkins Davis
                                                    Magistrate Anthony P. Patti
v.

DETROIT IT, LLC, and ERIC
GRUNDLEHNER.,

      Defendants.

                          NOTICE OF PRODUCTION

      Defendants Detroit IT, LLC (“Detroit IT”) and Eric Grundlehner (together

“Defendants”) hereby give Notice that on February 4-5, 2021, by and though

counsel, Defendants produced to Plaintiffs the information identified by Plaintiffs in

ECF No. 20-2, PageID 968-967, ¶ 49, via the attached correspondence.

                                 Respectfully submitted,

                                 By: /s/ Emily R. Warren
                                 Emily Warren (P76675)
                                 Joelson Rosenberg, PLC
                                 30665 Northwestern Hwy., Ste 200
                                 Farmington Hills, MI 48334
                                 (248) 626-9966 fax: (248) 855-2388
                                 ewarren@jrlawplc.com

Dated: February 5, 2021

                                          1
Case 4:21-cv-10163-SDD-APP ECF No. 22, PageID.998 Filed 02/05/21 Page 2 of 2




                             PROOF OF SERVICE

      The undersigned certifies that on February 5, 2021, the foregoing document

was served upon all parties to the above cause to each of the attorneys of record

herein at their respective addresses as disclosed on the pleadings via the Court’s

ECF system.

Dated: February 5, 2021                     /s/ Emily R. Warren
                                            Emily R. Warren




                                        2
